Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application field 09/10/2020; is a continuation of PCT/CN2019/100051, filed 08/09/2019; claims foreign priority to 201810955587.X, filed 08/21/2018. Claim(s) 1-20 are pending. Claim(s) 1, 16 and 20 are independent. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/15/2021, 03/29/2021 and 09/10/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1, 16 and 20, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that using “the generic placeholder,” [i.e., video synthesis/searched]… being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph that is coupled with functional language; wherein the specification does not sufficient description of the structure to achieve the function on Para(s) 197, 205 and 208 …i.e., searching a video database for structured image data according to the target screening condition,.... to generate the video abstract... obtaining a target screening condition for generating a video abstract, searching a video database for structured image data according to the target screening condition, to obtain structured image data, the structured image data being image data stored in a structured manner, and performing video synthesis on the structured image data meeting the target screening condition, to generate the video abstract.... When this processing is repeated, since there is no structure that is shown how to perform the function “video synthesis/searched...” as describing in claim(s) 1, 16 and 20. Thus the operation is cumbersome for a user and the claim meets the three prong test.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 





	


Allowable Subject Matter
Claim(s) 11-12 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 13-14 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Millar et al., (“US 20120173577 A1” filed 12/30/2010 [hereinafter “Millar”], in view of Banos et al., (“US 20180254064 A1” filed 03/02/2017 [hereinafter “Banos”],
Independent Claim 1 Millar teaches: A video abstract generation method, performed by a server device, the method comprising: obtaining a target searching condition; (see Para(s) 3-5, 12, 38-39 and 65, describing a method relates to searching for specific objects and/or events by searching the recorded metadata... searching video data is also provided. A search query can be received from a user through a user interface. The search query can include a plurality of query dimensions. A distance measure between the query dimensions and the dimensions of objects identified in metadata stored within a video database can be calculated. A listing of video segments can be provided through the user interface. ... and corresponding video content to extract objects from the video and paste them together to generate a video summary in a single image... the video could be streamed over network/server and/or encoder and then analyzed before the streamed video is stored...).

Also Millar further teaches: searching a video database for structured image data meeting the target searching condition, the structured image data being stored in the video database in a structured data format; (see Para(s) 12-16, and 34-46 and 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata... searching video data is also provided. A search query can be received from a user through a user interface. The search query can include a plurality of query dimensions. A distance measure between the query dimensions and the dimensions of objects identified in metadata stored within a video database can be calculated.... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events....moreover the search criteria does not have to be an exact search. Rather, the user can provide input, for example, as shown in FIG. 5, by moving a pointer 210 displayed on display 212 to a location 214 in the field of view of a particular camera. Alternatively, as shown in FIG. 6, a user has moved a pointer 220 displayed on display 222 to a particular object 224 in a field of view of a particular camera to indicate a desired color such as the color of object 224 or an object for further search such as object 224. The field of view used by a user can either be a real time field of view or from recorded video. ...also a user can input a search for a desired color by using sliders 230, 232 and 234, respectively on color boxes 236, 238 and 240 which provide varying degrees of color such as for red, green and blue to produce a desired search color in window 242 displayed on display 244 in FIG. 7. The search features in the query by the user can be used to find objects that are similar to the selected object...)
In the BRI [Broadest Reasonable interpretation]; is recognized as target searching condition, the structured image data being stored in the video database in a structured data format as claimed.

It is noted Millar describes a search query which can be received from a user through a user interface. The search query can include a plurality of query dimensions/parameter; which resulting listing of video segments. ... and corresponding video content to extract objects from the video and paste them together to generate a video summary in a single image... the video could be streamed over network/server and/or encoder and then analyzed before the streamed video is stored. However, Millar does not expressly teach the limitations said, and performing video synthesis on the structured image data meeting the target searching condition, to generate a video abstract. But the combination of Millard and Banos teach these limitations, (in Banos the Abstract and Para(s) 41, 86 and 113-114, describing performing video synthesis on the structured image data meeting the target searching condition, to generate a video abstract...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Millar’s corresponding video content to extract objects from the video and paste Para(s) 1 and 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Millar and Banos further teach: wherein the searching comprises: determining selected target tracking sequences in the video database according to the target searching condition, the video database storing structured image data using a target tracking sequence as a unit; and obtaining, from structured image data corresponding to the selected target tracking sequences in the video database, the structured image data meeting the target searching condition; (see Millar Para(s) 12-16, and 34-46 and 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata of the video data ....A search query can be received from a user through a user interface. The search query can include a plurality of query dimensions. A distance measure between the query dimensions and the dimensions of objects identified in metadata stored within a video database can be calculated.... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events.......the user can provide input ... by moving a pointer 210 displayed on display 212 to a location 214 in the field of view of a particular camera. ..Also a user has indicated a desired color such as the color of object 224 or an object for further search such as object 224. The field of view used by a user can either be a real time field of view or from recorded video. ...also a user can input a search for a desired color by using sliders 230, 232 and 234, respectively on color boxes 236, 238 and 240 which provide varying degrees of color such as for red, green and blue to produce a desired search color in window 242 displayed on display 244 in FIG. 7. The search features in the query by the user can be used to find objects that are similar to the selected object... Also in Millar Para(s) 63 and 67, further mentions once a salient object is determined, the salience module 203 links the related portions of the salient object to generate a salient fragment... A salient fragment lasts for a time duration of a track. For example, there may be a 30-second salient fragment, a two-minute salient fragment, etc., depending on which salient object is tracked over what time period of the video. .... The salience module 203 tracks a single salient object within a certain time period of the video, and generates a single salient fragment from this specific time period. ....also the salience module 203 tracks multiple salient objects within a certain time period of the video, and generates multiple salient fragments from this specific time period of the video.... ...(it is noted the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...) In the BRI [Broadest Reasonable interpretation]; is recognized as the video database storing structured image data using a target tracking sequence as a unit; and obtaining, from structured 

Claim 3 Millar and Banos further teach: performing attribute analysis on a video, to determine target tracking sequences in the video, and obtaining structured image data of the target tracking sequences in the video; and storing the structured image data of the target tracking sequences in the video database; (see Millar Para(s) 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata of the video data .... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events.... Also in Millar Para(s) 63 and 67, further mentions once a salient object is determined, the salience module 203 links the related portions of the salient object to generate a salient fragment... A salient fragment lasts for a time duration of a track. For example, there may be a 30-second salient fragment, a two-minute salient fragment, etc., depending on which salient object is tracked over what time period of the video. .... The salience module 203 tracks a single salient object within a certain time period of the video, and generates a single salient fragment from this specific time period. ....also the salience module 203 tracks multiple salient objects within a certain time period of the video, and generates multiple salient fragments from this specific time period of the video.... Also in Millar Para(s) 12 and 51, mentions storing the structured image data of the target tracking sequences in the video database...wherein the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...).
 In the BRI [Broadest Reasonable interpretation]; is recognized as attribute analysis on a video, to determine target tracking sequences in the video as claimed.

Claim 4 Millar and Banos further teach: the structured image data of the target tracking sequences in the video comprises (similarly rejected above): performing foreground extraction on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image; (see Millar the Abstract and Para(s) 43-45 and 54-56   , describing the  extraction of an image of the video of each frame of the image...wherein the attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image...and storing the attribute analysis result in a preset structured target attribute data structure, to obtain the structured image data of the target tracking sequences; (in Millar Para(s) 12, 51-55 and 63, 67 and 51, mentions storing the structured image data of the target tracking sequences in the video database... ...(it is noted the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...)

Claim 5  Millar and Banos further teach: wherein the performing the attribute analysis on the foreground image of the image comprises (similarly rejected above): performing target tracking on the foreground image of the image, to obtain the target tracking sequences in the image; and performing attribute analysis on each target tracking sequence, to obtain the attribute analysis result, the attribute analysis result comprising attribute information of each target tracking sequence; (see Millar the Abstract and Para(s) 43-45, 54-56 and 51, describing the  extraction of an image of the video of each frame of the image...wherein the attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image...(it is noted the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...)

Claim 6  Millar and Banos further teach: wherein the attribute analysis result comprises color attribute information of each target tracking sequence, and the performing attribute analysis on each target tracking sequence comprises (similarly rejected above): determining a color corresponding to a pixel point of each foreground image in each target tracking sequence according to a preset mapping relationship between a pixel value and a color; counting a quantity of pixel points corresponding to each color in each foreground image according to the color corresponding to the pixel point of each foreground image... (In Millar Para(s) 43-45, describing morphological filtering, the foreground pixels are grouped into image blobs, groups of similar pixels, at block 145. These image blobs represent the objects detected in the current frame...wherein a captured video frame, a background subtraction method is applied at block 135 to extract the foreground pixels... in order to remove any possible reflections, the first step is to check if the percentage of the foreground pixels is very high compared to the number of pixels of the whole scene. If the percentage of the foreground pixels is higher than a threshold value... extract the foreground pixels...) In the BRI, is recognized as each target tracking sequence according to a preset mapping relationship between a pixel value and a color as claimed;... and determining the color attribute information of each target tracking sequence according to the quantity of pixel points corresponding to each color in each foreground image; (see Millar the Abstract and Para(s) 43-45, 54-56 and 51, describing the  extraction of an image of the video of each frame of the image...wherein the attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image...)

Claim 7  Millar and Banos further teach: wherein the determining the color attribute information comprises (similarly rejected above): for each target tracking sequence, determining, based on a quantity of pixel points corresponding to a target color in a target foreground image reaching a first preset ratio of a total quantity of pixel points in the target foreground image, that the target foreground image has a color attribute of the target color; and determining, based on a foreground image of a second preset ratio in a target tracking sequence having the color attribute of the target color, that the target tracking sequence has the color attribute of the target color; (In Millar Para(s) 43-45, describing morphological filtering, the foreground pixels are grouped into image blobs, groups of similar pixels, at block 145. These image blobs represent the objects detected in the current frame...wherein a captured video frame, a background subtraction method is applied at block 135 to extract the foreground pixels... in order to remove any possible reflections, the first step is to check if the percentage of the foreground pixels is very high compared to the number of pixels of the whole scene. If the percentage of the foreground pixels is higher than a threshold value... extract the foreground pixels...)...Also see Millar the Abstract and Para(s) 43-45, 54-56 and 51, describing the  extraction of an image of the video of each frame of the image...wherein the attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image...) In the BRI, is recognized as preset ratio in a target tracking sequence having the color attribute of the target color, that the target tracking sequence has the color attribute of the target color as claimed


Claim 8  Millar and Banos further teach: wherein the attribute analysis result comprises object class attribute information of each foreground image in each target tracking sequence, and the performing attribute analysis on each target tracking sequence comprises (similarly rejected above): performing object class classification on each foreground image in each target tracking sequence by using a preset object classification neural network model, to obtain the object class attribute information of each target tracking sequence,  (In Millar the Abstract, describing the foreground object(s) can then be identified in the video frame using the background model. Once these objects are identified they can be classified and/or an event associated with the foreground object may be detected. The event and the classification of the foreground object can then be recorded as metadata...also Millar in Para(s) 43-45, describing morphological filtering, the foreground pixels are grouped into image blobs, groups of similar pixels, at block 145. These image blobs represent the objects detected in the current frame...wherein a captured video frame, a background subtraction method is applied at block 135 to extract the foreground pixels... in order to remove any possible reflections, the first step is to check if the percentage of the foreground pixels is very high compared to the number of pixels of the whole scene. If the percentage of the foreground pixels is higher than a threshold value... extract the foreground pixels...)...Also see Millar the Abstract and Para(s) 43-45, 54-56 and 51, describing the  extraction of an image of the video of each frame of the image...wherein the attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image on an image of the video, to obtain a foreground image of each frame of the image; performing attribute analysis on the foreground image of the image, to obtain an attribute analysis result of the target tracking sequences in the image...) In the BRI, is recognized as the attribute analysis result comprises object class attribute information of each foreground image in each target tracking sequence, and the performing attribute analysis on each target tracking sequence as claimed.

Claim 9  Millar and Banos further teach: wherein the attribute analysis result comprises target tracking direction attribute information of each foreground image in each target tracking sequence, and the performing attribute analysis on each target tracking sequence comprises (similarly rejected above): determining a tracking direction angle of a target according to location information of the target in each foreground image in each target tracking sequence,  (In Millar the Abstract, describing the foreground object(s) can then be identified in the video frame using the background model. Once these objects are identified they can be classified...Moreover in Para 49, mentions the objects in the scene can be tracked ... based on discrete cosine transform (DCT) or other transforms such as discrete sine transform, Walsh transform, Hadamard transform, fast Fourier transform, wavelet transform, etc. on object thumbs (e.g. thumbnail images) can be applied to extract color features (quantized transform coefficients) for the detected objects applied to ... the objects in the scene...) In the BRI, is recognized as tracking direction angle of a target according to location information of the target in each foreground image as claimed.


Claim 10  Millar and Banos further teach: wherein the storing the attribute analysis result comprises (similarly rejected above) : allocating identification information to each target tracking sequence in the image; obtaining data of each target tracking sequence in the image according to the identification information of each target tracking sequence, the attribute information of each target tracking sequence, and each foreground image in each target tracking sequence; and storing the data of each target tracking sequence in the preset structured target attribute data structure, to obtain the structured image data of the target tracking sequences in the image, (see Millar Para(s) 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata of the video data .... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events.... Also in Millar Para(s) 63 and 67, further mentions once a salient object is determined, the salience module 203 links the related portions of the salient object to generate a salient fragment... A salient fragment lasts for a time duration of a track. For example, there may be a 30-second salient fragment, a two-minute salient fragment, etc., depending on which salient object is tracked over what time period of the video. .... The salience module 203 tracks a single salient object within a certain time period of the video, and generates a single salient fragment from this specific time period. ....also the salience module 203 tracks multiple salient objects within a certain time period of the video, and generates multiple salient fragments from this specific time period of the video.... Also in Millar Para(s) 12 and 51, mentions storing the structured image data of the target tracking sequences in the video database...wherein the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...Also Millar the Abstract, describing the foreground object(s) can then be identified in the video frame using the background model. Once these objects are identified they can be classified...Moreover in Para 49 of Millar, mentions the objects in the scene can be tracked ... based on discrete cosine transform (DCT) or other transforms such as discrete sine transform, Walsh transform, Hadamard transform, fast Fourier transform, wavelet transform, etc. on object thumbs (e.g. thumbnail images) can be applied to extract color features (quantized transform coefficients) for the detected objects applied to ... the objects in the scene...) In the BRI, is recognized as obtain the structured image data of the target tracking sequences in the image as claimed.

Claim 13 Millar and Banos further teach: wherein the image of the video is a key frame in the video obtained by performing key frame detection on the video, (see Millar Para(s) 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata of the video data .... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events...) In the BRI, is recognized as the image of the video is a key frame in the video as claimed.

Claim 14 Millar and Banos further teach: wherein data of the target tracking sequence comprises attribute information of the target tracking sequence, and the determining the selected target tracking sequences comprises (similarly rejected above): obtaining a keyword in the target searching condition; and determining, as a selected target tracking sequence, a target tracking sequence having attribute information the same as that of the keyword in the video database, (see Millar Para 6, describing a search query can be received from a user through a user interface ...Also Millar Para(s) 51-55, describing a method relates to searching for specific objects and/or events by searching the recorded metadata of the video data .... a search query can include an object classification and/or an object events. In some embodiments, a search query can include information identifying an object location in the field of view of a particular camera, a range within a classification, and/or a range of events.... Also in Millar Para(s) 63 and 67, further mentions once a salient object is determined, the salience module 203 links the related portions of the salient object to generate a salient fragment... A salient fragment lasts for a time duration of a track. For example, there may be a 30-second salient fragment, a two-minute salient fragment, etc., depending on which salient object is tracked over what time period of the video. .... The salience module 203 tracks a single salient object within a certain time period of the video, and generates a single salient fragment from this specific time period. ....also the salience module 203 tracks multiple salient objects within a certain time period of the video, and generates multiple salient fragments from this specific time period of the video.... Also in Millar Para(s) 12 and 51, mentions storing the structured image data of the target tracking sequences in the video database...wherein the metadata can be created from the movement of the tracked objects or from an event derived from the tracking)...Also Millar the Abstract, describing the foreground object(s) can then be identified in the video frame using the background model. Once these objects are identified they can be classified...Moreover in Para 49 of Millar, mentions the objects in the scene can be tracked ... based on discrete cosine transform (DCT) or other transforms such as discrete sine transform, Walsh transform, Hadamard transform, fast Fourier transform, wavelet transform, etc. on object thumbs (e.g. thumbnail images) can be applied to extract color features (quantized transform coefficients) for the detected objects applied to ... the objects in the scene...) In the BRI, is recognized as target tracking sequences in the image as claimed.

Regarding Claim(s) 16-20 respectively is/are fully incorporated similar subject of claim(s) 1-4 and 1 respectively cited above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kyprianidis et al., (“Image and Video Abstraction by Coherence-Enhancing Filtering” Published 2011 – EUROGRAPHICS - Volume 30 (2011), Number 2 Pages 593-602, describing methods for video abstraction technique that places emphasis on enhancing the directional coherence of features [the Introduction]...wherein the image abstraction technique, based on image processing in the gradient domain, ... 

Li et al., (“An Overview of Video Abstraction Techniques” Published 07/31/2001 – Imaging Systems Laboratory HP Laboratories Palo Alto- 24 Pages, describing methods for video abstraction technique that places emphasis on enhancing the directional coherence of features [the Introduction]...wherein the image abstraction technique, based on image processing in the gradient domain, ... Processing starts with an input image, typically an RGB color... form measures the squared rate of change...By calculating the major and minor eigenvalues... multi-channel image gradient... Euler Integration... [Pages 595-602]

Barbieri et al., (“US 20070171303 A1” filed 01/05/2007, describing method for generating audio-visual summaries for audio-visual program content (3). The system comprises a search unit (4) for locating a pre-generated text summary (5) associated with the program content (3); a speech synthesizer (6) for converting the text summary (5.sub.i) into speech (7); a video 5 summary generator (8) for generating a video summary (9) of the audio-visual program content (3), and an audio/video mixer (10) for mixing the synthesized speech (7) with the video summary (9). Moreover the invention describes an appropriate method for generating audio-visual summaries (5i) for audio-visual program content (3) [the Abstract and Para(s) 6-7].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177